
	

113 S2679 IS: Superfund Polluter Pays Restoration Act of 2014
U.S. Senate
2014-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2679
		IN THE SENATE OF THE UNITED STATES
		
			July 29, 2014
			Mr. Booker (for himself, Mr. Menendez, and Mrs. Boxer) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reinstate the financing for the Hazardous Substance
			 Superfund, and for other purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Superfund Polluter Pays Restoration Act of 2014.2.Extension and modification of Superfund excise taxes(a)ExtensionSubsection (e) of section 4611 of the Internal Revenue Code of 1986 is amended to read as follows:(e)Application of hazardous substance superfund financing rateThe Hazardous Substance Superfund financing rate under this section shall apply after December 31,
			 1986, and before January 1, 1996, and after the date that is 60 days after
			 the date of the enactment of
			 the Superfund Polluter Pays Restoration Act of 2014..(b)Modification of Hazardous Substance
			 Superfund financing rate(1)In generalSection 4611(c)(2)(A) of such Code is
			 amended by striking 9.7 cents and inserting 15.8
			 cents.
				(2)Inflation adjustmentSection 4611(c) of such Code is amended by
			 adding at the end the following new paragraph:
					
						(3)Adjustment for inflation
							(A)In generalIn the case of any taxable year beginning
				after December 31, 2014, the amount under paragraph (2)(A) shall be
			 increased
				by an amount equal to—
								(i)such amount, multiplied by
								(ii)the cost-of-living adjustment determined
				under section 1(f)(3) for the calendar year in which such taxable
			 year begins
				by substituting calendar year 2013 for calendar year
				1992 in subparagraph (B) thereof.
								(B)RoundingIf any increase determined under this
				paragraph is not a multiple of 0.1 cents, such increase shall be
			 rounded to the
				next lowest multiple of 0.1
				cents..(c)Modification of rate of tax on certain
			 chemicalsSection 4661(b) of
			 the Internal Revenue Code of 1986 is amended to read as follows:
				
					(b)Amount of tax
						(1)In generalThe amount of tax imposed by subsection (a)
				shall be determined in accordance with the following table:
							
								
									
										In the case of:The tax is the following amount per ton:
										
									
									
										Acetylene$11.00
										
										Benzene11.00
										
										Butane11.00
										
										Butylene11.00
										
										Butadiene11.00
										
										Ethylene11.00
										
										Methane7.77
										
										Napthalene11.00
										
										Propylene11.00
										
										Toluene11.00
										
										Xylene11.00
										
										Ammonia5.96
										
										Antimony10.05
										
										Antimony trioxide8.47
										
										Arsenic10.05
										
										Arsenic trioxide7.70
										
										Barium sulfide5.19
										
										Bromine10.05
										
										Cadmium10.05
										
										Chlorine6.10
										
										Chromium10.05
										
										Chromite3.43
										
										Potassium dichromate3.82
										
										Sodium dichromate4.22
										
										Cobalt10.05
										
										Cupric sulfate4.22
										
										Cupric oxide8.11
										
										Cuprous oxide8.96
										
										Hydrochloric acid0.65
										
										Hydrogen fluoride9.55
										
										Lead oxide9.35
										
										Mercury10.05
										
										Nickel10.05
										
										Phosphorus10.05
										
										Stannous chloride6.43
										
										Stannic chloride4.79
										
										Zinc chloride5.01
										
										Zinc sulfate4.29
										
										Potassium hydroxide0.50
										
										Sodium hydroxide0.63
										
										Sulfuric acid0.59
										
										Nitric acid0.54.
										
									
								
							
						(2)Adjustment for inflation
							(A)In generalIn the case of any taxable year beginning
				after December 31, 2014, each of the dollar amounts in the table in
			 paragraph
				(1) shall be increased by an amount equal to—
								(i)such amount, multiplied by
								(ii)the cost-of-living adjustment determined
				under section 1(f)(3) for the calendar year in which such taxable
			 year begins
				by substituting calendar year 2013 for calendar year
				1992 in subparagraph (B) thereof.
								(B)RoundingIf any increase determined under this
				paragraph is not a multiple of $0.01, such increase shall be
			 rounded to the
				next lowest multiple of
				$0.01..(d)Effective dateThe amendments made by this section shall apply to oil and petroleum products received or entered
			 during calendar quarters beginning more than 60 days after the date of the
			 enactment of this Act.3.Clarification of definition of crude oil for excise tax purposes(a)Definition of
			 crude oilParagraph (1) of
			 section 4612(a) of the Internal Revenue Code of 1986 is amended to read as
			 follows:(1)Crude oilThe term crude oil includes crude oil condensates, natural gasoline, any bitumen or bituminous mixture, any oil
			 derived from a bitumen or bituminous mixture (including oil derived from
			 tar sands), and any oil derived from kerogen-bearing sources (including
			 oil derived from oil shale)..(b)Effective
			 dateThe amendment made by this section shall apply to oil and petroleum products received or entered
			 during calendar quarters beginning more than 60 days after the date of the
			 enactment of this Act.4.Use of Hazardous Substance Superfund for cleanup(a)Availability of amountsSection 111 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980
			 (42 U.S.C. 9611) is amended—(1)in subsection (a) by striking For the purposes specified and all that follows through for the following purposes: and inserting the following: The amount in the Hazardous Substance Superfund established under section 9507 of the Internal
			 Revenue Code of 1986 shall be available, without further appropriation, to
			 be used for the purposes specified in this section. The President shall
			 use such amount for the following purposes:; and(2)in subsection (c)—(A)by striking Subject to such amounts as are provided in appropriations Acts, the each place it appears and inserting The; and(B)in paragraph (12) by striking to the extent that such costs and all that follows through and 1994.(b)Amendment to the Internal Revenue CodeSection 9507 of the Internal Revenue Code of 1986 is amended—(1)in subsection (c)(1)—(A)by striking , as provided in appropriations Acts,; and(B)by striking the Superfund Amendments and Reauthorization Act of 1986 in clause (i) thereof and inserting the Superfund Polluter Pays Restoration Act of 2014; and(2)in subsection (d)(3), by striking subparagraph (B) and redesignating subparagraph (C) as
			 subparagraph (B).
				
